ee ge EF

. . mo
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page I of [ 720

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States of America . JUDGMENT IN A CRIMINAL CASE
y, / (For Offenses Committed On or After November 1, 1987}
Saul Vargas-Mendoza Case Number: 3:19-mj-23509
Thomas S. Sims ey ae
Defendant's Attorng EO hee Hope Bhs of
REGISTRATI NO. 88
_REGI ON 399298 AUG 28 2019
THE DEFENDANT: .
pleaded guilty to count(s) _1 of Complaint soutien distance eau,
LC) was found guilty to count(s) Se sostren cwiescenomn ea
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
‘Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
o The defendant has been found not guilty on count(s) |
O Count(s) | _____ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

rime SERVED oo days

I Assessment: $10 WAIVED. & Fine: WAIVED

(Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

_] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, August 28, 2019
Date of Imposition of Sentence.

HONORABUE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

    

Received

-Clerk’s Office Copy a : ~ 3:19-mj-23509

 

 
